Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 20, the primary reason for allowance is that the prior art fails to teach or reasonably suggest obtaining a preview image through a camera of the AR glass apparatus; tracking a gaze direction of a user wearing the AR glass apparatus; determining at least one object of interest in the preview image based on the tracked gaze direction; obtaining local motion information indicating a movement of the at least one object of interest by tracking the movement of the at least one object of interest; measuring a movement of the AR glass apparatus; obtaining global motion information indicating a movement of a background region included in the preview image based on the measured movement of the AR glass apparatus; adjusting a degree of exposure of the camera based on the local motion information and the global motion information; and photographing a front of the AR glass apparatus through the camera having the adjusted degree of exposure.  The closest prior art (see the cited references) discloses adjusting an exposure based on local and global motion information, but not in the manner as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        June 30, 2022